Order, Supreme Court, New York County (Salvador Collazo, J.), entered on or about January 9, 1995, which denied third-party defendant-appellant’s motion for summary judgment, unanimously affirmed, without costs.
The deposition testimony submitted by the parties, the work records of defendant Con Edison, and the reply affidavit of third-party defendant City Wide’s supervisor raise an issue of fact whether City Wide performed resurfacing work for Con Edison in the area of the street defect that allegedly caused *111plaintiff’s injuries. Concur—Rosenberger, J. P., Wallach, Rubin and Mazzarelli, JJ.